Upon consideration of the petition filed by Plaintiff on the 26th day of June 2007 in this matter for a writ of certiorari to review the orders of the Superior Court, Scotland County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 11th day of October 2007."
Upon consideration of the petition filed by Plaintiff on the 26th day of June 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."